Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 9, 12, 13, 17, and 18 are cancelled.  Claims 1-8, 10, 11, 14-16, and 19-23 are pending and under examination.   

Priority
The instant application is a continuation of 16/903,133 filed on 6/16/2020, which is a continuation of 16/557,083 filed on 8/30/2019, which claims priority from US provisional applications 62/725,948 filed on 08/31/2018 and 62/779,923 filed on 12/14/2018.  

Information Disclosure Statement
	The information disclosure statements filed on 10/06/2021 has been considered by the examiner.  

Objection to Title
	The title of “Methods” is vague and non-descriptive of the invention.  A more appropriate title needs to be provided.  



Claim Objections
	Claim 15 is objected to for the recitation of “is hard-shelled capsule”, which needs to be “is a hard shelled, gelatin capsule”.  
	Claim 19 is objected to for the recitation of “the resulting the mixture” in part b) needs to be “the resulting mixture”.  
Claim 19 is objected to for the recitation of “one or more coating” in part (h) of the claim.  The recitation needs to be “one or more coatings”.  
	Claim 23 is objected to for the recitation of “The capsules”, which is more appropriately “The capsule” at the beginning of the claim.
	Appropriate corrections are required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 14, 16, 19, 21, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is vague and indefinite for the recitation of “e.g., wherein the X-ray powder diffraction data is collected on a diffractometer…” after the recitation of 2-theta values because the “e.g.” makes it unclear whether the portion of the claim after the “e.g.” is necessary for the claimed invention or just a possible example of how the data is collected.  For the purpose of compact prosecution, if the prior art teaches the 2-theta values, then it will read on the claim regardless of how it was collected.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 14 recites the broad recitation “surface coatings”, and the claim also recites “e.g., polymer surface coatings”, which is the narrower statement of the range/limitation.
In the present instance, claim 23 recites the broad recitations “15-55 ng/mL”, “0.7 to 1.5 hours” and “51 to 135 hours-ng/mL”, and the claim also recites “e.g., a mean Cmax of 30-40 ng/mL”, “e.g., a mean Tmax of 1-1.2 hours, or a median Tmax of about 1 hour” and “e.g., a mean AUC(0-inf) of 70 to 115 hr-ng/mL or 85 to 100 hr-ng/mL”, which are the narrower statements of the range/limitation.
Claims 16, 21 and 22 recite the limitation "the lumateperone" or “the lumateperone particles” in the claim with indirect dependence to claim 1, which provides for the species lumateperone mono-tosylate salt.  Lumateperone is the non-salt form, which is a different form than lumateperone mono-tosylate.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 is indefinite for parts (b), (c), (e), (f) and (g) as they do not define which resulting mixture is being referred to.  Thus, it is unclear how the steps should flow in the method.  For example, is (c) referring to the resulting mixture of (a) or of (b), or is (e) referring to the mixture of (a), (b), (c), or (d).  Applicant may amend the claims to provide which item each mixture results from (e.g. (b) blending the resulting mixture of (a)).   
Claim 20 recites the limitations of "the treatment" and “the 5-HT2A receptor” in the claim without prior recitations of “treatment” or “a 5-HT2A receptor”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 11 have recitations of “1% by weight of 1% magnesium stearate” (translates to 0.01% by weight) or “1% by weight of 1.25% magnesium stearate” (translates to 0.0125% by weight) while claim 1, on which they depend, provides for 0.1 to 3% by weight of magnesium stearate.  Thus, the values in claims 10 and 11 provide for amounts of magnesium stearate far outside the range of claim 1 on which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 11, 14-16, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10695345. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for capsules with the same pharmaceutical ingredient in free base form or a salt thereof as well as similar methods of using and making of capsules.  The difference between claim 1 of the instant claims and claim 1 of ‘345 is that there is also offered a mass amount (in mg) of lumateperone mono-tosylate.  The concentration range in claim 1 of ‘345 will allow for varying of mg amounts of the drug.  

Claims 1-8, 10, 11, 14-16, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 11052084. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for capsules with the same pharmaceutical ingredient in free base form or a salt thereof as well as similar methods of using and making of capsules.  The difference between claim 1 of the instant claims and claim 1 of ‘084 is that there is also offered a mass amount (in mg) of lumateperone mono-tosylate.  The concentration range in claim 1 of ‘084 will allow for varying of mg amounts of the drug.  

Claims 1, 3-7, 10-11, 20 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-30 of copending Application No. 17/582,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for the capsule with the ingredients as claimed and the same use for treatment.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Note to Applicant
	The prior art does not teach or does not motivate the capsule of instant claim 1.  If applicant addresses the objections, 112 issues and obviousness-type double patenting rejection, then the applicant may have allowable claims barring any issues added during possible amendments/corrections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mates US PGPub 20150072964 is relevant as a formulation of the active compound of the instant claims, but does not provide for the formulation of its mono-tosylate salt in solid crystal form as claimed in instant claim 1.  
WO 2015085004 provides for a capsule formulation having a compound of formula I (lumateperone) in tosylate (toluene sulfonic acid salt) form with mannitol, croscarmellose Na, glyceryl monostearate and talc, but does not disclose the lumateperone mono-tosylate made in solid crystal form being added to the capsule rather than the amorphous form.  Although the disclosure of ‘004 mentions magnesium stearate, it also does not provide its use in the claimed range or whether it would be preferable to talc or other options of lubricant.  ‘004 also does not provide for the dissolution/dissolving rates of the instant claims.  

	No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613